Citation Nr: 1028915	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  08-07 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for residuals of esophageal 
cancer, to include shortness of breath and muscle weakness, 
claimed as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1966 to February 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 Regional Office (RO) in Milwaukee, 
Wisconsin rating decision, which denied the claim on appeal.

The Board notes the Veteran requested a hearing in his March 2008 
substantive appeal form, but withdrew the hearing request in 
April 2008 and requested that the matter be sent directly to the 
Board for review.

The Veteran's case was remanded by the Board for additional 
development in August 2009.  The case is once again before the 
Board.


FINDING OF FACT

The competent medical evidence of record does not establish that 
the Veteran has a current diagnosis of an esophageal disability, 
to include residuals of esophageal cancer, that is etiologically 
related to a disease, injury, or event in service, to include 
exposure to herbicides.


CONCLUSION OF LAW

An esophageal disability, to include residuals of esophageal 
cancer, was not incurred in or aggravated by service, nor may it 
be presumed to have been incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all the evidence submitted by or on 
behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veteran's 
Affairs (VA) has met all statutory and regulatory notice and duty 
to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his or her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the Veteran is expected to provide; and 
(4) request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA letter dated in April 2007 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The 
Veteran was advised that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.  The letter 
informed him that additional information or evidence was needed 
to support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.

The letter also explained to the Veteran how disability ratings 
and effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran has not indicated that he has sought treatment from a 
VA medical facility.  Service treatment records have been 
associated with the claim file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the claim.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claims, as defined by law.  See 38 C.F.R. § 
3.159(c)(4).  VA has a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of: (1) a current disability; (2) an in-service event, 
injury, or disease; and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  As noted above, this case was remanded in August 2009 to 
afford the Veteran a VA examination.  In compliance with the 
remand instructions, the Veteran was afforded a VA examination in 
November 2009.  At the examination, the examiner considered the 
Veteran's claims of having an esophageal disability, to include 
residuals of esophageal cancer, due to herbicide exposure.  The 
examiner diagnosed Barrett's esophagitis and adenocarcinoma of 
the esophagus, status post-esophagectomy; however, the examiner 
concluded that the Veteran's esophageal disorders were not caused 
by the Veteran's exposure to herbicides or any other incident of 
service.  As will be discussed in greater detail below, the 
examiner's opinion was based on review of the claims file, the 
Veteran's reported history, his current symptoms, a physical 
examination, and consideration of relevant medical studies.  The 
examiner provided a sufficient rationale for the expressed 
opinion.  The Board, therefore, finds the VA examination report 
to be thorough, complete, and sufficient upon which to base a 
decision with respect to the Veteran's claim for service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2009).  That an injury 
or disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2009). 
 
Service connection may be established for a current disability on 
the basis of a presumption under the law that certain chronic 
diseases manifesting themselves to a certain degree within a 
certain time after service must have had their onset in service. 
38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2009).  Service 
connection for malignant tumors may be established based on a 
legal "presumption" by showing that the disorder manifested 
itself to a degree of 10 percent or more within one year from the 
date of separation from service.  38 C.F.R. §§ 3.307, 3.309(a).  
Here, no legal presumption is applicable because, while the 
Veteran was diagnosed with adenocarcinoma of the esophagus, but 
the diagnosis was not until more than 30 years after service.   
 
Alternatively, a "veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service."  
38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.307(a)(6)(iii) (2009).  If a veteran was exposed to a herbicide 
agent during active military, naval, or air service, certain 
diseases shall be service connected if the requirements of 38 
U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(e) (2009).  The diseases for which service 
connection may be presumed to be due to an association with 
herbicide agents include chloracne or other acne form disease 
consistent with chloracne, Type 2 diabetes, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers, and soft-tissue sarcoma other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma.  
Id.

The Secretary has concluded, based on multiple in-depth studies 
conducted by the National Academy of Sciences (NAS), that there 
is inadequate evidence of an association between exposure to 
herbicides and non-listed diseases.  See Diseases Not Associated 
With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32,395 - 
32,407 (June 12, 2007); see also 68 Fed. Reg. 27,630 - 27,641 
(May 20, 2003); 74 Fed. Reg. 21,258-60 (May 9, 2009).

The Veteran has confirmed service in Vietnam during the Vietnam 
War era and, therefore, is presumed to have been exposed to 
herbicide agents.  However, the Veteran has not been diagnosed 
with one of the diseases for which service connection may be 
presumed to be due to an association with herbicide agents, as 
esophageal cancer has not been added to the list of presumptive 
diseases.  Therefore, the presumption is inapplicable here.  See 
38 C.F.R. § 3.309(e).  Service connection for either claim on the 
basis of presumptive exposure to herbicide agents, including 
Agent Orange, is therefore not warranted.

The Board notes, notwithstanding the foregoing presumptive 
provisions, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that a claimant is not 
precluded from establishing service connection for a disease 
averred to be related to herbicide exposure, as long as there is 
proof of such direct causation.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 
Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).   In the absence of a presumptive basis to grant 
a claim, to establish a right to compensation for a present 
disability on a direct basis, a Veteran must show: "(1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service."  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).

In this case, the Veteran claims that his in-service exposure to 
herbicides caused his adenocarcinoma of the esophagus and other 
esophageal problems, including Barrett's esophagitis. 
 
At the outset of this discussion, the Board notes that based on 
the Veteran's awards and service medals it has considered 
application of the presumption afforded to combat veterans under 
38 U.S.C.A. § 1154(b) (West 2002) as to the incurrence of a 
disease or injury in service.  However, as the claimed disability 
is not alleged to have been incurred as a consequence of 
participation in combat, the Board finds that such provisions do 
not apply to his claim.  In addition, and as noted, the Board 
concedes the Veteran was exposed to Agent Orange while in 
Vietnam.  

During service, the Veteran's service treatment records indicate 
no in-service complaints of gastrointestinal trouble.  The 
Veteran's medical examination and report of medical history in 
November 1969 indicated a normal gastrointestinal system and no 
problems with the stomach or intestines, or frequent indigestion.  
Moreover, the Veteran concedes that he had no symptoms related to 
his current esophageal problems while in the military and that 
such problems did not begin for some years after service.  

After service, the record indicates the first treatment for 
esophageal problems was in March 1976.  The Veteran reported with 
chest pain and an x-ray of the chest showed hypertrophic 
gastritis and spasms of the esophagus.  The examining physician 
prescribed medication and changes in diet.  In March 1999, the 
Veteran was evaluated by a gastroenterologist with Barrett's 
esophagitis, with high-grade dysplasia/carcinoma in situ.  The 
Veteran had longstanding heartburn with breakthrough symptoms 
while on proton pump inhibitors.  The Veteran reported worsening 
symptoms over the previous six (6) months.  Shortly thereafter 
the Veteran underwent a distal esophagotomy.  Thereafter, the 
Veteran was treated for various esophageal problems, including 
gastroesophageal reflux disease (GERD), gastritis, and 
esophagitis.

In support of his claim, the Veteran submitted a July 2007 letter 
from his private physician.  The letter noted the Veteran's 
exposure to Agent Orange, which the physician noted was a known 
carcinogen.  In addition, the physician observed that the Veteran 
had been diagnosed with esophageal cancer and, "[a]lthough there 
is no direct evidence that [Agent Orange exposure] was 
definitively the cause, it certainly is an established carcinogen 
and may have had a role."

Based on the foregoing, the Board remanded the Veteran's claim in 
August 2009 for a VA examination.  The resulting November 2009 VA 
examination included a review of the claims file by the examiner.  
The examiner noted the Veteran's in-service Agent Orange exposure 
and his diagnosis in the late 1990s with Barrett's esophagitis 
and adenocarcinoma of the esophagus.  The Veteran reported that 
prior to being diagnosed he experienced a several-month history 
of heartburn and overreliance on Rolaids.  Based on the Veteran's 
reported history, the claims file, and physical examination, the 
examiner diagnosed Barrett's esophagitis and adenocarcinoma of 
the esophagus, status post-esophagectomy.  As to etiology, the 
examiner noted that esophageal cancer was not on the registry of 
those associated with exposure to Agent Orange.  The examiner 
noted the Veteran's assertions of strong feelings and medical 
support for a relationship between his esophageal cancer and 
Agent Orange exposure.  Nevertheless, the examiner noted that he 
would defer to the Veterans Affairs review of statistical data 
regarding this cancer type and any relationship to herbicide 
exposure.  The examiner noted that the Veteran's was non-
respiratory and non-soft tissue in nature.  As to establishing 
service connection on a direct basis, the examiner concluded that 
the Veteran's esophagitis was less likely than not related to his 
military service given the significant lapse of time between 
service and origination.

Thus, the Veteran has a current esophageal disability.  However, 
having reviewed the complete record, the Board concludes the 
preponderance of the evidence is against finding that any current 
esophageal disability is related to in-service herbicide exposure 
or other incident of military service.

The Board has considered the July 2007 private physician's letter 
noting a possible role of the Veteran's herbicide exposure in 
causing his esophageal cancer.  However, given the very 
speculative nature of the examiner's conclusion, the Board finds 
it to be of very limited probative value.  See Bostain v. West, 
11 Vet. App. 127 (1998) (holding that a physician's opinion that 
an unspecified preexisting service- related condition "may 
have" contributed to the Veteran's death was too speculative to 
be new and material evidence); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (holding that a physician's statement that the Veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis also implied "may or may 
not" and was deemed speculative); Beausoleil v. Brown, 8 Vet. 
App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996) (holding that any medical link that is speculative, 
general or inconclusive in nature is of no probative value and 
not a sufficient basis to grant service connection).  

By contrast, the Board finds the opinions expressed in the 
November 2009 VA examiner's report to be much more persuasive.  
The examination was based on a review of the claims file, 
including service treatment records, an interview of the Veteran, 
and physical examination.  The examiner specifically noted that 
cancer of the esophagus had not been included among the types of 
cancers to which herbicide exposure had been found to be 
associated and that the length of time between service and onset 
otherwise precluded finding a link between service and the 
Veteran's esophageal problems on a direct basis.  The examiner's 
conclusions are fully explained and consistent with the evidence 
of record. 

In evaluating that opinion, the Board also considered the case of 
Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007), wherein the 
Court rejected a VA medical opinion as conclusory because it 
merely relied on the absence of a disease from the list of 
presumptive conditions in 38 C.F.R. § 3.309(e) in finding that 
the claimed disease was not related to herbicide exposure in 
service.  The Board finds the instance case clearly 
distinguishable as the examiner did not merely rely on the list 
contained in the regulation, but rather, relied on the numerous 
studies and statistical analyses conducted by NAS for VA on the 
subject of herbicide-related disorders in finding that it was 
less likely than not related to service.  The Board finds that 
reliance on such studies is certainly reasonable and within the 
discretion of a competent health care specialist in determining 
the likelihood of a relationship between the claimed disorder and 
the Veteran's military service, particularly as the examiner also 
thoroughly discussed the Veteran's medical history, including the 
length of time between his service and subsequent diagnosis, and 
specifically explained the distinction between the Veteran's type 
of cancer and the respiratory cancers for which presumptive 
service connection is warranted.  Thus, the examiner also clearly 
took into account the facts and circumstances of the Veteran's 
particular case.
 
The Board acknowledges the Veteran's own assertions that his in-
service herbicide exposure caused his esophageal cancer.  In that 
regard, the Veteran certainly can attest to physical symptoms he 
observed or experienced, such as heartburn and acid reflux.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, 
the Veteran, as a layperson, is not necessarily competent to make 
complex medical diagnoses or generally to render an opinion as to 
the cause or etiology of a disease because he does not have the 
requisite medical knowledge or training.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 
4 that a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  As such, the 
Veteran's assertions that his esophageal disabilities were caused 
by his in-service herbicide exposure are far outweighed by the VA 
opinion discussed above.  

The Board empathizes with the frustration expressed by the 
Veteran and his wife in their June 2010 letters to the Board in 
establishing esophageal cancer as a disease subject to 
presumptive service connection based on exposure to herbicides.  
However, as the Board may not rely on its own unsubstantiated 
medical conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991), it must rely on an informed medical opinion in order to 
adjudicate a claim.  In this case, the Board finds that the 
greater weight of the probative evidence is against the claim.  
While the Board is sympathetic to the Veteran's sincere belief 
that his in-service herbicide exposure caused his esophageal 
cancer, the greater weight of competent evidence of record does 
not support this contention.   
 
The medical evidence currently of record includes diagnoses of 
multiple esophageal disorders, including Barrett's esophagitis 
and adenocarcinoma of the esophagus.  However, these problems did 
not begin or were not diagnosed until nearly three (3) decades 
after service and the Veteran concedes that he did not have 
symptoms of prostate problems for years after service.  More 
significantly, the most probative medical opinion of record 
specifically negates a link between these problems and his 
military service, including herbicide exposure therein.  
 
As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for BPH and elevated PSA levels must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); see 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed Cir. 2001).




ORDER

Entitlement to service connection for residuals of esophageal 
cancer, to include shortness of breath and muscle weakness, is 
denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


